Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 What is “hydroxyl substituted”? The amine? The aryloxy? What is “alkyl substituted”? It is unclear what the final word of the claim (ie “substituted”) is referring to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not permit “R” to be the phenoxy of claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shan 2020/0369875.
	Shan exemplifies (#7 of table 4) a blend of 80.3% polycarbonate(s) (ie applicant’s “A”), 4% polycarbonate-siloxane (ie applicant’s “B”), 5% IM6 (Metablen S-2030 table 1) which is applicant’s preferred “C” (see page 21 line 13 of spec), 10% brominated PC flame retardant, 0.3% TSAN, 0.1% AO, 1.811% TiO2 and ~0.02% colorants. 
The 80.3% is just outside applicant’s 80% maximum. The two values are so close that that the claimed amount is prima facie obvious (MPEP2144.05 I.; Titanium Metals v Banner 227USPQ773,779). Additionally, Shan (paragraph 3) suggests a much wider range for the polycarbonate.
The exact structure of the polydimethylsiloxane blocks in the polycarbonate-siloxane used in the cited example is not revealed. However, Shan teaches siloxane units (paragraph 22) may be of the formula (5b) which corresponds to applicant’s formula (14).
	The cited example utilizes a brominated PC as the flame retardant instead of a phosphazene. However, Shan (paragraph 52) suggests phosphazenes in lieu of brominated PC (paragraph 53).
	It would have been obvious to replace the cited example’s brominated PC with a phosphazene for a similar result.

	In regards to applicant’s dependent claims:
	The composition can be used in various articles (paragraph 73).


Claims 1,2,6-9,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shan 2020/0369875 in view of Jung 2015/0307707.
	Shan applies as explained above.
	Shan does not provide details of phosphazene such as trimer, tetramer content.
	Jung (paragraph 191,181,245; table 1) shows good performing phospahzene flame retardants in polycarbonates that correspond to applicant’s phosphazene. 
	It would have been obvious to employ Jung’s specific phosphazene as the phosphazene called for by Shan.


Claims 1,2,5,6,10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daga 2013/0317143.
	Daga exemplifies (#41,43) blends of 68.9% polycarbonates (ie applicant’s “A”), 9.8% polycarbonate-siloxane (ie applicant’s “B”), 9.8% ABS, 9.8% SPB-100 (a phosphazene see table 1) and 1.6% additives.
The exact structure of the polysiloxane blocks in the polycarbonate-siloxane used in the cited examples is not revealed. However, Daga teaches siloxane units (formula 20 of paragraph 74) that correspond to applicant’s formulas (13) and (14).
	The ABS does not qualify as applicant’s “C”. However, Daga (paragraphs 113-116) suggests siloxane/acrylate rubber grafted with an alkenyl monomer. Applicant’s   5-95/95-5 ratio of siloxane/acrylate rubber to vinyl shell encompasses nearly all possible mathematical possibilities and therefore would have been obvious.
	It would have been obvious to substitute the ABS in the cited example with Daga’s alternative - siloxane/acrylate rubber grafted with an alkenyl monomer for a similar result.

	In regards to applicant’s dependent claims:
The polycarbonate-siloxane is 20% siloxane (table 1; paragraph 79).
Talc (paragraph 87,88,table 1) may be included.
Daga teaches wider possible amounts of the ingredients such as 1-20% phosphazene (claim 1) and the amount of polycarbonate-siloxane at 2-25% (claim 5). Any amounts within Daga’s general teachings would have been obvious.
	The composition can be used in various articles (paragraph 131).


Claims 1,2, 5-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daga 2013/0317143 in view of Jung 2015/0307707.
	Daga applies as explained above.
	Daga does not:
a) provide the full details of his siloxane/acrylate rubber grafted with an alkenyl monomer and
b) provide trimer content etc content of his phosphazene
Jung discloses impact modified polycarbonates, flame retarded with phosphazenes similar to Daga. Jung exemplifies (paragraph 239,240) siloxane/acrylate rubber grafts with methyl methacrylate that provide better chemical resistance compared to other impact modifiers (see #1,2 vs #3 in table 1).
Jung (paragraph 191,245) also provides trimer, tetramer etc content for phophazene flame retardants for use in polycarbonates.
It would have been obvious employ Jung’s specific siloxane/acrylate rubber graft with methyl methacrylate as Daga’s impact modifier as well as Jung’s specific phosphazene in Daga’s composition for the expected benefits.																	
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. 
Applicant argues that Shan and Daga do not suggest the claimed invention, but fails to identify any specific limitation that distinguishes the claims from the prior art.
WO202/0118478 requires more glass fiber than permitted by applicant’s 0-10% E. Applicant (page 24 line 18 of spec) considers glass fibers to be “E”.
Kim does not suggest the polysiloxane units now required.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/27/22